S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE 265TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 28th day of March, 2018, the
cause on appeal to revise or reverse the judgment between

 JOHN ARTHUR HILL, Appellant                        On Appeal from the 363rd Judicial District
                                                    Court, Dallas County, Texas
 No. 05-16-01512-CR          V.                     Trial Court Cause No. F15-76425-W.
                                                    Opinion delivered by Justice Myers.
 THE STATE OF TEXAS, Appellee                       Justices Lang and Fillmore participating.

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED as
follows:
       “Sex Offender Registration Requirements do not apply to the Defendant. TEX.
       CODE CRIM. PROC. chapter 62” should be changed to “Sex Offender Registration
       Requirements apply to the Defendant. TEX. CODE CRIM. PROC. chapter 62”

       “The age of the victim at the time of the offense was N/A” should be changed to
       “The age of the victim at the time of the offense was younger than 14 years of age”

As REFORMED, the judgment is AFFIRMED. We direct the trial court to prepare a new
judgment that reflects these modifications.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 7th day of June, 2018.




  5                 LM LISA MATZ, Clerk




                                        –2–